United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 28, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60860
                          Summary Calendar




VERA SAMODOUMOVA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.


                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A73 113 706
                        --------------------



Before JONES, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Vera Samodoumova, a native and citizen of Russia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) dismissal

of her appeal and denial of motions to remand.     Because only the

District Director may adjudicate her pending application for ad-

justment of status, Samodoumova argues that the Immigration Judge




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-60860
                               -2-

(“IJ”) or the BIA should have reopened her case and remanded it to

the District Director.

     We recently addressed a similar argument that the BIA should

have compelled the IJ to reopen a deportation case.     Because “no

meaningful standard exists against which to judge an IJ’s decision

to exercise sua sponte authority to reopen deportation proceed-

ings,” we lack jurisdiction to review the decision not to reopen.

Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249 (5th Cir. 2004)

(citing Heckler v. Chaney, 470 U.S. 821, 830 (1985)).

     Accordingly, the petition for review is DENIED.